Order entered September 19, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00389-CV

                               SONGHE ZHANG, Appellant

                                            V.

                               KIRSTEN ZHANG, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-30041-2009

                                         ORDER
      The Court has before it appellee’s September 17, 2013 motion to extend time, which is

unopposed.   The Court GRANTS the motion and ORDERS appellee to file her brief by

September 23, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE